Name: Council Directive 76/634/EEC of 22 July 1976 amending Directives 69/74/EEC, 69/75/EEC and 71/235/EEC on the harmonization of provisions laid down by law, regulation or administrative action relating respectively to customs warehousing procedure, free zones and to the usual forms of handling which may be carried out in customs warehouses and in free zones
 Type: Directive
 Subject Matter: tariff policy;  European Union law
 Date Published: 1976-08-16

 Avis juridique important|31976L0634Council Directive 76/634/EEC of 22 July 1976 amending Directives 69/74/EEC, 69/75/EEC and 71/235/EEC on the harmonization of provisions laid down by law, regulation or administrative action relating respectively to customs warehousing procedure, free zones and to the usual forms of handling which may be carried out in customs warehouses and in free zones Official Journal L 223 , 16/08/1976 P. 0017 - 0018 Greek special edition: Chapter 02 Volume 2 P. 0154 Spanish special edition: Chapter 02 Volume 3 P. 0073 Portuguese special edition Chapter 02 Volume 3 P. 0073 COUNCIL DIRECTIVE of 22 July 1976 amending Directives 69/74/EEC, 69/75/EEC and 71/235/EEC on the harmonization of provisions laid down by law, regulation or administrative action relating respectively to customs warehousing procedure, free zones and to the usual forms of handling which may be carried out in customs warehouses and in free zones (76/634/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas it is necessary to ensure uniform application of the common rules laid down by Directives 69/74/EEC (3) and 69/75/EEC (4), as amended by the Act of Accession (5), and by Directive 71/235/EEC (6) on the harmonization of provisions laid down by law, regulation or administrative action relating respectively to customs warehousing procedure, free zones and to the usual forms of handling which may be carried out in customs warehouses and in free zones ; whereas to this end a Community procedure should be established to enable detailed arrangements for the application of those rules to be adopted within appropriate time limits; Whereas, in order to bring about close and effective cooperation between the Member States and the Commission in these fields, the terms of reference of the Committee for Customs Processing Arrangements set up by Article 26 of Council Directive 69/73/EEC of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing (7), as last amended by Directive 76/119/EEC (8), must be extended to include customs warehousing procedure, free zones, and the usual forms of handling which are carried out in such warehouses and zones, HAS ADOPTED THIS DIRECTIVE: Article 1 The following Articles shall be inserted in Directive 69/74/EEC: (a) "Article 11a The Committee for Customs Processing Arrangements set up by Article 26 of Directive 69/73/EEC (2), as last amended by Directive 76/119/EEC (3), may examine any matter concerning the application of this Directive raised by its Chairman either on his own initiative or at the request of the representative of a Member State. (2)OJ No L 58, 8.3.1969, p. 1. (3)OJ No L 24, 30.1.1976, p. 58." (b) "Article 11b The provisions necessary for implementing Articles 5, 6, 8 and 10 (1) shall be adopted in accordance with the procedure laid down in Article 28 (2) and (3) of Directive 69/73/EEC.". (c) "Article 11c Member States shall lay down such provisions of law, regulation or administrative action as may be necessary to enable the competent authorities to apply the measures provided for in the (1)OJ No C 79, 5.4.1976, p. 44. (2)OJ No C 131, 12.6.1976, p. 52. (3)OJ No L 58, 8.3.1969, p. 7. (4)OJ No L 58, 8.3.1969, p. 11. (5)OJ No L 73, 27.3.1972, p. 14. (6)OJ No L 143, 29.6.1971, p. 28. (7)OJ No L 58, 8.3.1969, p. 1. (8)OJ No L 24, 30.1.1976, p. 58. provisions adopted in pursuance of Article 11b with effect from the date fixed by the latter provisions.". Article 2 The following Articles shall be inserted in Directive 69/75/EEC: (a) "Article 8a The Committee for Customs Processing Arrangements set up by Article 26 of Directive 69/73/EEC (1), as last amended by Directive 76/119/EEC (2), may examine any matter concerning the application of this Directive raised by its Chairman either on his own initiative or at the request of the representative of a Member State. (1)OJ No L 58, 8.3.1969, p. 1. (2)OJ No L 24, 30.1.1976, p. 58.". (b) "Article 8b The provisions necessary for implementing Articles 5, 6 and 8 shall be adopted in accordance with the procedure laid down in Article 28 (2) and (3) of Directive 69/73/EEC.". (c) "Article 8c Member States shall lay down such provisions of law, regulation or administrative action as may be necessary to enable the competent authorities to apply the measures provided for in the provisions adopted in pursuance of Article 8b with effect from the date fixed by the latter provisions.". Article 3 The following Articles shall be inserted in Directive 71/235/EEC: (a) "Article 5a The Committee for Customs Processing Arrangements set up by Article 26 of Directive 69/73/EEC (1), as last amended by Directive 76/119/EEC (2), may examine any matter concerning the application of this Directive raised by its Chairman either on his own initiative or at the request of the representative of a Member State. (1)OJ No L 58, 8.3.1969, p. 1. (2)OJ No L 24, 30.1.1976, p. 58.". (b) "Article 5b The provisions necessary for implementing Articles 4 and 5 shall be adopted in accordance with the procedure laid down in Article 28 (2) and (3) of Directive 69/73/EEC.". (c) "Article 5c Member States shall lay down such provisions of law, regulation or administrative action as may be necessary to enable the competent authorities to apply the measures provided for in the provisions adopted in pursuance of Article 5b with effect from the date fixed by the latter provisions.". Article 4 This Directive is addressed to the Member States. Done at Brussels, 22 July 1976. For the Council The President L.J. BRINKHORST